Exhibit 10.128
 
LIMITED GUARANTY AND SURETYSHIP AGREEMENT


THIS LIMITED GUARANTY AND SURETYSHIP AGREEMENT (together with all extensions,
amendments, renewals, substitutions and replacements hereto and hereof the
"Guaranty Agreement") is made as of January 30, 2009, by GLIMCHER PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership (the "Guarantor"), to and
for the benefit of FIRST COMMONWEALTH BANK (the "Bank").
 
WITNESSETH:


WHEREAS, pursuant to that certain Loan Agreement dated as of even date herewith
(the Loan Agreement, together with all extensions, renewals, amendments,
substitutions and replacements thereto and thereof is referred to herein as the
"Agreement") by and between Grand Central Limited Partnership, a Delaware
limited partnership (the "Borrower") and the Bank, the Bank agreed to extend to
the Borrower a term loan in a principal amount not to exceed $47,000,000.00,
upon the terms and conditions set forth in the Agreement (the "Loan"), relating
to certain real property known as the Grand Central Mall and located in Vienna,
Wood County, West Virginia; and


WHEREAS, the indebtedness of the Borrower to the Bank is evidenced by a Note, as
such term is defined in the Agreement, with interest at rates provided in the
Note and to be repaid at the times and places and in the manner set forth in the
Agreement and the Note, and containing other terms and provisions; and


WHEREAS, as a condition precedent to the Bank making the Loan to the Borrower,
the Bank has required that the Guarantor execute and deliver this Guaranty
Agreement to the Bank; and


WHEREAS, the Guarantor has agreed to execute and deliver this Guaranty Agreement
to and for the benefit of the Bank, upon the terms and conditions hereinafter
set forth, having determined that the execution and delivery of this Guaranty
Agreement is in the Guarantor's best interests and that the Guarantor will
derive substantial benefit, whether directly or indirectly, from the making of
the Loans.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration for the Bank's entering
into the Agreement with the Borrower and making the Loans to the Borrower, and
intending to be legally bound hereby, the Guarantor hereby agrees as follows:


1.           Recitals.  The foregoing recitals are hereby incorporated into and
made a material part of this Guaranty Agreement.


 
 

--------------------------------------------------------------------------------

 
2.           Incorporation by Reference.  The Agreement, the Notes, and the
other Loan Documents (as that term is defined in the Agreement) are incorporated
into this Guaranty Agreement by this reference with the same force and effect as
if fully set forth herein.


3.           Defined Terms.  All capitalized terms used herein as defined terms
which are not defined herein shall have the meanings given them in the
Agreement.


4.           Unconditional Guaranty.    (i) The Guarantor unconditionally,
absolutely and irrevocably jointly and severally guarantees, as primary obligor
and not merely as surety the timely payment in full of all of the Obligations
(as such term is defined in the Agreement), including but not limited to the
outstanding principal balance of the Loan and all accrued and unpaid interest
thereon, provided however, that the obligations of the Guarantor under this
Guaranty shall not exceed [insert defined term for 50% of amount funded] in the
aggregate (the "Guaranty Cap").  (ii) The above provisions of Subsection 4(i) to
the contrary notwithstanding, until all of the Obligations are paid in full, the
Guarantor unconditionally, absolutely and irrevocably guarantees, as a primary
obligor, and not merely as surety: (a) any amounts received by the Borrower and
not paid to the Bank arising out of security deposits not returned to the
depositing party; rents received or held after an Event of Default; rents
prepaid more than one (1) month in advance relating to a period after the
occurrence of an Event of Default; condemnation awards or insurance proceeds not
applied as required by the Loan Documents; or (b) losses arising due to fraud,
material misrepresentation or bad faith of the Borrower or the Guarantor; the
Bank's reasonable costs and expenses in connection with the enforcement or
collection of the Guarantor's Obligations; losses, claims or causes of action
under the Environmental Indemnity Agreement; and intentional waste of all or a
part of the Real Estate Collateral.


The obligations of the Guarantor set forth in the immediately preceding
paragraphs are hereinafter collectively referred to as the "Guarantor's
Obligations".


If the Borrower defaults under any Obligations and the Bank has elected to
exercise its remedies under Section 7.2 of the Agreement, the Guarantor will pay
the Guarantor’s Obligations to the Bank.  Until the Obligations are indefeasibly
paid in full, the Guarantor's Obligations shall not be reduced in any manner
whatsoever by any amounts which the Bank may realize after maturity of the
Obligations, by acceleration or otherwise, as a result of payments made by or on
behalf of the Borrower or by or on behalf of any other person or entity other
than the Guarantor primarily or secondarily liable for the Obligations or any
part thereof, or otherwise credited to the Borrower or such person or entity, or
as a result of the exercise of the Bank's rights with respect to any collateral
for the Obligations or any part thereof.  Payments made to the Bank by the
Guarantor (other than, directly or indirectly, from collateral or other persons
or entities liable for any portion of the Obligations) after maturity of the
Obligations, by acceleration or otherwise, shall reduce the Guarantor's
Obligations.


5.           Joint and Several Obligations.  The Guarantor's Obligations
hereunder, are joint and several, both between each Guarantor and  among any
other guarantors now or hereafter guaranteeing any obligations under the Loan
Documents, and are independent of the obligations of the Borrower.  A separate
action or actions may be brought and prosecuted against the Guarantor, whether
or not action is brought against the Borrower or any other guarantor or whether
or not the Borrower or any other guarantor is joined in such action or actions.


 
-2-

--------------------------------------------------------------------------------

 
6.           Not a Collection Guaranty.  This Guaranty Agreement is a guaranty
of payment and not a guaranty of collection.  The Guarantor waives any right to
require the Bank at any time to (i) proceed against the Borrower or any other
guarantor now or hereafter guaranteeing any obligations under the Loan
Documents, (ii) proceed against or exhaust any security for the Obligations, or
(iii) pursue any other remedy in the Bank's power whatsoever.


7.           Bank's Right to Deal With Obligations.  The Guarantor authorizes
the Bank, without notice or demand and without affecting the Guarantor's
liability hereunder, from time to time to (i) increase, enlarge, renew,
compromise, extend, accelerate or otherwise change the time for payment or the
terms of the Obligations or any part thereof, including but not limited to
increases or decreases of the principal amount of the Loans or the rate of
interest thereon, (ii) deal with the Obligations and any security for the
Obligations in any manner it may see fit, (iii) accept partial payments on
account of the Obligations and (iv) demand or receive additional security and/or
other guaranties for the Obligations.  The Guarantor acknowledges that the Bank
may now have and may in the future have certain security for and other
guaranties of all or any part of the Obligations, but it is specifically
understood and agreed by the Guarantor that neither the execution and delivery
of this Guaranty Agreement nor the holding of any security or any other guaranty
by the Bank shall at any time or in any respect operate to prevent or hinder the
Bank from resorting first to such other security and/or guaranty, or first to
this Guaranty Agreement, or first from time to time to both.  In addition, the
Bank may from time to time as it sees fit resort to this Guaranty Agreement
without resorting to any other security for and/or guaranty of the Obligations,
or to all or any part of any security and/or any other guaranty securing the
Obligations, without resorting to this Guaranty Agreement, and such action on
the Bank's part shall not in any respect be considered as a waiver of any of the
benefits or rights of the Bank relating to this Guaranty Agreement or such other
security and/or other guaranties.


8.           Consent to Releases.  The Guarantor consents, without notice and
without affecting the Guarantor's liability hereunder, to the release of (i) all
or any part of the security for the Obligations, or the substitution of all or
any part of such security, (ii) any Person liable for all or any part of the
Obligations, and (iii) any other guarantor from the Obligations, or portions
thereof.


9.           Bankruptcy of Borrower.  Neither the Guarantor's obligations to
make payment in accordance with the terms of this Guaranty Agreement nor any
remedy for the enforcement hereof shall be impaired, modified, changed, released
or limited in any manner whatsoever by the Borrower's bankruptcy or by any
impairment, modification, change, release or limitation of (i) the liability of
any of the Borrower, any Person assuming the obligations of the Borrower under
any of the Loan Documents or the Borrower's estate in bankruptcy or (ii) any
remedy for the enforcement of the Obligations, either of which result from the
operation of any present or further provision of any bankruptcy act, state or
Federal law, common law or equitable cause or from the decision of any
court.  The Guarantor agrees that to the extent that the Borrower or any other
Person liable for all or any part of the Obligations makes a payment or payments
to the Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be paid to a trustee, receiver or any other Person under any
bankruptcy act, state or Federal law, common law or equitable cause, then to the
extent of such payment the Obligations or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.


 
-3-

--------------------------------------------------------------------------------

 
10.           Continuing Nature of Guaranty.  This Guaranty Agreement shall
continue in full force and effect until all of the Obligations have been paid in
full and the Bank has no further obligations under the Loan Documents.


11.           Waiver of Guarantor's Defenses.  (a) The Guarantor waives all
defenses based on suretyship.  Until all Obligations of the Borrower to the Bank
shall have been paid in full, even if such Obligations are in excess of the
Guarantor's liability hereunder, and the Bank has no further obligations under
the Loan Documents, the Guarantor waives (i) any right to enforce any remedy
which the Bank now has or may hereafter have against the Borrower, (ii) any
benefit of, and any right to participate in, any security for the Obligations
now or hereafter held by the Bank and (iii) any right the Guarantor might
otherwise have to the marshalling of the assets of the Borrower.  The Guarantor
also waives and renounces any and all homestead exemption rights against the
Obligations and also waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty Agreement and any other notices of any kind.


(b)           Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Borrower shall default under the terms of the Notes, the
Agreement or any of the other Loan Documents, and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Borrower
under the Note, the Agreement and any of the other Loan Documents, this Guaranty
Agreement shall remain in full force and effect and shall apply to each and
every subsequent default.


12.           Subordination of Borrower's Indebtedness.  Any Indebtedness of the
Borrower now or hereafter owed to or held by the either or both of the Guarantor
is hereby subordinated to the Obligations owed by the Borrower to the
Bank.  Such indebtedness of the Borrower to the Guarantor shall, if the Bank so
requests, be collected, enforced and received by the Guarantor as trustee for
the Bank and be paid over to the Bank on account of the Obligations of the
Borrower to the Bank, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guaranty
Agreement.  If the Guarantor have entered into a Subordination Agreement with
the Bank, then as to any Indebtedness of the Borrower owed to the Guarantor, the
terms of such Subordination Agreement shall control.


13.           Postponement of Subrogation.  Until the Obligations are
indefeasibly paid in full and the Bank has no further obligation to make
advances of Loans under the Loan Documents, the Guarantor postpones and
subordinates in favor of the Bank any and all rights which the Guarantor may
have to (i) assert any claim against the Borrower based on subrogation rights
with respect to payments made hereunder, and (ii) any realization on any
property of the Borrower, including participation in any marshalling of the
Borrower's assets.


 
-4-

--------------------------------------------------------------------------------

 
14.           Setoff.  In addition to all liens upon, and rights of setoff
against, the money, securities or other property of the Guarantor given to the
Bank by law, the Guarantor hereby pledges, assigns, conveys and transfers to the
Bank a lien upon, security title to, a security interest in, and right of setoff
against all money, securities and other property of the Guarantor now or
hereafter in the possession of or on deposit with the Bank, whether held in a
general or special account on deposit with the Bank, or for safekeeping or
otherwise, and in the name of the Guarantor, and every such lien, security
title, security interest, and right of setoff may be exercised without demand
upon or notice to the Guarantor.  No lien, security title, security interest, or
right of setoff shall be deemed to have been waived by any act or conduct on the
part of the Bank, or by any neglect to exercise such right of setoff or to
enforce such lien, security title, security interest or by any delay in so
doing, and every lien, security title, security interest and right of setoff
shall continue in full force and effect until specifically waived or released by
an instrument in writing executed by the Bank.


15.           Acceleration Upon Event of Default.  At the option of the Bank and
upon demand, all or any part of the Guarantor's Obligations hereunder shall
become due and payable immediately upon the occurrence and during the
continuance of an Event of Default.


16.           Payments Under Guaranty.  In the event that any amount becomes due
hereunder, the Guarantor promises to immediately pay such amount herein
guaranteed to the Bank at the Bank's office at Central Offices, Philadelphia and
Sixth Streets, Indiana, Pennsylvania 15701, or at such other address as the Bank
shall instruct the Guarantor in writing, in immediately available funds.


17.           No Conditions to Guaranty.  The Guarantor agrees that the validity
and effectiveness of this Guaranty Agreement are not subject to the satisfaction
of any condition of any type, including but not limited to the execution by any
other Person of a guaranty of all or any part of the Obligations.


18.           Guarantor's Representations and Warranties.  The Guarantor
represents and warrants to the Bank that:


(i)           This Guaranty Agreement has been duly and validly executed and
delivered by the Guarantor.


(ii)           This Guaranty Agreement constitutes the legal, valid and binding
obligation of the Guarantor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors' rights generally.


(iii)           To the best of the Guarantor's knowledge, the Guarantor's
execution, delivery, observance and performance of this Guaranty Agreement does
not and will not conflict with or result in a breach of the terms or provisions
of any existing Governmental Rule or of any material indenture, agreement or
instrument to which the Guarantor is a party, or by which the Guarantor is
bound, or to which the Guarantor is subject, and do not and will not constitute
a default thereunder.


 
-5-

--------------------------------------------------------------------------------

 
(iv)           The Guarantor is solvent and is able to pay its debts as they
become due.  The Guarantor will not be rendered insolvent by the execution and
delivery of this Guaranty Agreement or by the transactions contemplated
hereunder.  No petition by or against either Guarantor has at any time been
filed under the United States Bankruptcy Code or any similar act.


(v)           The Guarantor, with the assistance of counsel of the Guarantor's
choice, have read and reviewed such of the documents relating to the Obligations
as the Guarantor or the Guarantor's counsel deem necessary or desirable to read
and review.


19.           Covenants.  In addition to the other covenants and agreements of
the Guarantor set forth herein, the Guarantor covenants and agrees that, so long
as the Guarantor remains obligated hereunder the Guarantor will deliver to the
Bank from time to time such information regarding his financial condition,
businesses and properties as the Bank may, from time to time reasonably request,
including, without limitation, copies of the Guarantor's federal income tax
returns and all schedules thereto, within fifteen (15) days following the filing
thereof, and financial statements in a form satisfactory to the Bank within one
hundred twenty (120) days following the end of each calendar or fiscal year, as
applicable.


20.           Bank's Right to Assign.  The Bank may sell, assign or transfer all
of the Obligations and liabilities owed to the Bank or any part thereof to any
Person, as permitted pursuant to the Agreement.  In such event, each and every
successive assignee, transferee or holder of all or any part of said Obligations
and liabilities shall have the right to enforce this Guaranty Agreement by suit
or otherwise for the benefit of such assignee, transferee or holder as fully as
if such assignee, transferee or holder were herein by name specifically given
such rights, powers, and benefits; provided, however, that the Bank shall have
an unimpaired right to enforce this Guaranty Agreement for its benefit as to so
much of said Obligations and liabilities that it has not sold, assigned or
transferred.


21.           No Implied Waiver; Cumulative Remedies.  No delay on the part of
or failure of the Bank in the exercise of any power, right or remedy under this
Guaranty Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any power, right or remedy or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude other or
further exercises thereof, or the exercise of any other power, right or remedy.
The rights and remedies in this Guaranty Agreement are cumulative and not
exclusive of any rights or remedies (including, without limitation, the right of
specific performance) which the Bank would otherwise have.


22.           Amendments and Waivers.  No amendment, extension, supplement,
replacement or waiver to or of this Guaranty Agreement shall be effective unless
it is in writing and signed by the Bank and the Guarantor.  Any waiver shall be
effective only for the specific instance and purpose for which it is given.


 
-6-

--------------------------------------------------------------------------------

 
23.           Severability.  If any clause or provision herein contained
operates or would prospectively operate to invalidate this Guaranty Agreement in
whole or in part, then such clause or provision only shall be held null and void
as though not contained herein, and the remainder of this Guaranty Agreement
shall remain operative and in full force and effect.


24.           Successors and Assigns.  This Guaranty Agreement shall be binding
upon the heirs, executors, administrators and assigns of the Guarantor and shall
inure to the benefit of the successors and assigns of the Bank; provided,
however, that the Guarantor may not assign any or all of the Guarantor's
Obligations or any of their other obligations here­under without first obtaining
the prior written consent of the Bank, and any attempted assignment shall be
void.


25.           Applicable Law.  This Guaranty Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to Pennsylvania's principles of conflict of laws,
excepting applicable Federal law and except only to the extent precluded by the
mandatory application of another state's law.


26.           Consent to Jurisdiction.  The Guarantor agrees that any action or
proceeding arising out of or relating to this Guaranty Agreement may be
commenced by the Bank or any other holder of the Obligations in the Court of
Common Pleas of Indiana County, Pennsylvania or in the United States District
Court for the Western District of Pennsylvania and further agree that a summons
and complaint commencing an action or proceeding in either of such courts shall
be properly served and shall confer personal jurisdiction if served personally
or by certified mail to the Guarantor at the Guarantor's address designated
pursuant hereto, or as otherwise provided under the laws of the Commonwealth of
Pennsylvania.  Further, the Guarantor hereby specifically consents to the
personal jurisdiction of the Court of Common Pleas of Indiana County,
Pennsylvania and the United States District Court for the Western District of
Pennsylvania and waives and hereby acknowledge that the Guarantor is estopped
from raising any claim that either such court lacks personal jurisdiction over
the Guarantor so as to prohibit either such court from adjudicating any issues
raised in a complaint filed with either such court against the Guarantor by the
Bank concerning this Guaranty Agreement or payment to the Bank.  The Guarantor
hereby acknowledges and agrees that the choice of forum contained in this
Section shall not be deemed to preclude the enforcement of any judgment obtained
in any forum or the taking of any action hereunder to enforce the same in any
appropriate jurisdiction.


27.           Notices.  All notices and other communications required to be made
or sent to the Guarantor shall be in writing and shall be sent to the following
address, by hand delivery, overnight courier service, telegram, telecopier or by
the United States certified mail, return receipt requested:


 
-7-

--------------------------------------------------------------------------------

 
If by United States mail:


Glimcher Properties Limited Partnership
c/o Glimcher Properties Corporation
180 East Broad Street, 21st Floor
Columbus, OH 43215
Attention:   General Counsel
Telecopier: (614) 621-8863
 

All such notices shall be effective three (3) days after mailing, or on the date
of telecopy transmission, or when received, whichever is earlier.  The Guarantor
may change its address for service of notice upon it by a notice in writing to
the Bank.


28.           Expenses.  The Guarantor agrees to pay to the Bank on demand all
reasonable expenses, including reasonable attorneys' fees, actually incurred in
enforcing the Bank's rights hereunder.


29.           Headings.  The headings of the sections of this Guaranty Agreement
are inserted for convenience only and shall not be deemed to constitute a part
hereof.


30.           Interpretation. In this Guaranty Agreement (except as otherwise
expressly provided or unless the context otherwise requires) (i) terms defined
in the singular shall have comparable meanings when used in the plural, and vice
versa, (ii) any pronoun used shall be deemed to cover all genders, (iii) the
words "hereof", "herein" and "hereunder" and words of similar import shall refer
to this Guaranty Agreement as a whole and not to any particular provision of
this Guaranty Agreement, (iv) all references to particular Articles, Sections,
items, clauses, exhibits and schedules are references to the Articles, Sections,
items, exhibits and schedules of and to this Guaranty Agreement, (v) all
references to any Person shall include such Person's heirs, executors,
administrators, successors and assigns, (vi) any references to any Governmental
Rule shall be deemed to be a reference to such Governmental Rule as it may have
been or may be amended, supplemented or replaced from time to time, (vii) all
references to any Loan Document or any other agreement, contract or instrument
shall be deemed to include any amendments, supplements, extensions, waivers,
modifications and replacements thereto and thereof, (viii) the word "including"
shall mean "including without limitation", (ix) accounting terms not defined
shall have the meanings given them under GAAP, and (x) Article, Section and
other headings used in this Guaranty Agreement are intended for convenience only
and shall not affect the meaning or construction of this Guaranty Agreement..


31.           Counterparts.  This Guaranty Agreement and any amendment hereto
may be executed in several counterparts and by each party on a separate
counterpart, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute but one and the same
instrument.  In proving this Guaranty Agreement, it shall not be necessary to
produce or account for more than one such counterpart signed by the other party
against whom enforcement is sought.


 
-8-

--------------------------------------------------------------------------------

 
32.           POWER TO CONFESS JUDGEMENT.  THE GUARANTOR HEREBY AUTHORIZES AND
EMPOWERS ANY PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD WITHIN THE
UNITED STATES OR ELSEWHERE, TO APPEAR FOR THE GUARANTOR, AND, WITH OR WITHOUT
DECLARATION FILED, CONFESS JUDGMENT AGAINST THE GUARANTOR IN FAVOR OF THE BANK
(OR ANY OTHER HOLDER HEREOF) FOR THE AMOUNT OF THE GUARANTOR'S OBLIGATIONS, IF
NOT PAID WHEN DUE, WHETHER BY ACCELERATION OR OTHERWISE, WITH COSTS OF SUIT AND
AN ATTORNEY'S COMMISSION OF ALL REASONABLE LEGAL FEES AND EXPENSES ACTUALLY
INCURRED AND TO BE INCURRED BY THE BANK FOR THE COLLECTION OR PRESERVATION OF
THE OBLIGATIONS DUE HEREUNDER, FOR COLLECTION, WITH RELEASE OF ERRORS, WITHOUT
STAY OF EXECUTION OR RIGHT OF APPEAL, WAIVING ALL LAWS EXEMPTING REAL OR
PERSONAL PROPERTY FROM EXECUTION, AND INQUISITION AND EXTENSION UPON ANY LEVY ON
REAL ESTATE ARE HEREBY WAIVED AND CONDEMNATION AGREED TO, AND NO BENEFIT OF
EXEMPTION WILL BE CLAIMED UNDER AND BY VIRTUE OF ANY EXEMPTION LAW NOW IN FORCE
OR WHICH MAY BE HEREAFTER PASSED.


THE GUARANTOR FURTHER ACKNOWLEDGES AND AGREES THAT AFTER THE ENTRY OF JUDGMENT
BY CONFESSION AGAINST THE GUARANTOR, ANY HOLDER OF THE JUDGMENT MAY WITHOUT
NOTICE AND A HEARING FORECLOSE UPON, ATTACH, GARNISH, LEVY OR OTHERWISE SEIZE
PROPERTY OF THE GUARANTOR IN FULL OR PARTIAL PAYMENT OF THE JUDGMENT.  THE
GUARANTOR, BEING FULLY AWARE OF THE GUARANTOR'S RIGHTS TO PRIOR NOTICE AND A
HEARING ON THE VALIDITY OF ANY CLAIMS OR DEFENSES THAT MAY BE ASSERTED AGAINST
THE BANK (OR ANY HOLDER HEREOF), BEFORE AND/OR AFTER JUDGMENT IS ENTERED,
KNOWINGLY, INTELLIGENTLY AND WILLINGLY WAIVES THESE RIGHTS AND EXPRESSLY AGREE
AND CONSENT TO THE ENTRY OF JUDGMENT BY CONFESSION ON THIS GUARANTY AGREEMENT
AGAINST THE GUARANTOR AND, WITHOUT NOTICE OF HEARING, THE TAKING OF SUCH OTHER
ACTION AS MAY BE PERMITTED UNDER APPLICABLE LAW.


NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT SHALL BE DEEMED TO
EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT
TO BE VALID, VOIDABLE OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT
MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE BANK (OR ANY OTHER HOLDER
HEREOF) SHALL ELECT, UNTIL SUCH TIME AS THE BANK (OR ANY OTHER HOLDER HEREOF)
SHALL HAVE RECEIVED PAYMENT IN FULL OF THE GUARANTOR'S OBLIGATIONS, TOGETHER
WITH COSTS AND ATTORNEY'S COMMISSION.


33.           WAIVER OF JURY TRIAL.  THE GUARANTOR AND THE BANK EACH HEREBY
WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION OR PROCEEDING
OF ANY TYPE IN WHICH THE GUARANTOR, THE BANK, OR ANY OF THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS
AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS GUARANTY AGREEMENT OR THE
OTHER LOAN DOCUMENTS AND THE RELATIONS BETWEEN THE GUARANTOR AND THE BANK.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Guarantor, intending to be legally bound hereby, has
executed this Limited Guaranty and Suretyship Agreement as of the date set forth
above, as an instrument under seal.
 


 
ATTEST/WITNESS:
 
 
 
 
 
_____________________________
Name:   
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:  GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its general
partner
 
 
 
By: ____________________(SEAL)
Name: Kim A. Rieck
Title:   Senior Vice President

 






 



 





